UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 27, 2011 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 1-10542 UNIFI, INC. (Exact name of registrant as specified in its charter) New York 11-2165495 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) P.O. Box 19109 - 7201 West Friendly Avenue Greensboro, NC (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(336) 294-4410 Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for shorter period that the registrant was required to submit and post such files).Yes [] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definition of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer[ ] Accelerated filer[X] Non-accelerated filer[ ] Smaller Reporting Company[ ] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] The number of shares outstanding of the issuer’s common stock, par value $.10 per share, as of May 2, 2011 was 20,071,653. UNIFI, INC. Form 10-Q for the Quarterly Period Ended March 27, 2011 Table of Contents Page Part I.Financial Information Item 1. Financial Statements: Condensed Consolidated Balance Sheets as of March 27, 2011 and June 27, 2010 3 Condensed Consolidated Statements of Operations for the Quarters and Nine-Months Ended March 27, 2011 and March 28, 2010 4 Condensed Consolidated Statements of Cash Flows for the Nine-Months Ended March 27, 2011 and March 28, 2010 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 27 Item 3. Quantitative and Qualitative Disclosures about Market Risk 51 Item 4. Controls and Procedures 52 Part II.Other Information Item 1. Legal Proceedings 53 Item 1A. Risk Factors 53 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 54 Item 3. Defaults Upon Senior Securities 54 Item 4. [Removed and Reserved.] 54 Item 5. Other Information 54 Item 6. Exhibits 54 2 Part I. Financial Information Item 1. Financial Statements UNIFI, INC. Condensed Consolidated Balance Sheets (Amounts in thousands) March 27, June 27, (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Receivables, net of allowances of $2.9 million and $3.5 million, respectively Inventories Income taxes receivable — Deferred income taxes Other current assets Total current assets Property, plant and equipment Less accumulated depreciation ) ) Intangible assets, net Investments in unconsolidated affiliates Other non-current assets Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued expenses Income taxes payable Current portion of notes payable — Current maturities of long-term debt and other liabilities Total current liabilities Notes payable, less current portion Long-term debt and other liabilities Deferred income taxes 97 Commitments and contingencies Shareholders’ equity: Common stock Capital in excess of par value Retained earnings Accumulated other comprehensive income Total liabilities and shareholders’ equity $ $ See accompanying notes to condensed consolidated financial statements. 3 UNIFI, INC. Condensed Consolidated Statements of Operations (Unaudited) (Amounts in thousands, except per share data) For the Quarters Ended For the Nine-Months Ended March 27, 2011 March 28, 2010 March 27, 2011 March 28, 2010 Summary of Operations: Net sales $ Cost of sales Restructuring charges 9 Write down of long-lived assets — — — Selling, general and administrative expenses Provision (benefit) for bad debts 41 ) 86 ) Other operating expense (income), net ) ) Non-operating (income) expense: Interest income ) Interest expense Other non-operating expense 78 — — Loss (gain) on extinguishment of debt — ) Equity in losses (earnings) of unconsolidated affiliates ) ) ) Income (loss) from operations before income taxes ) Provision (benefit) for income taxes ) Net income (loss) $ ) $ $ $ Income (loss) per common share: Basic $ ) $ $ $ Diluted $ ) $ $ $ Weighted average outstanding shares of common stock (a): Basic Diluted (a)All outstanding share amounts and computations using such amounts have been retroactively adjusted to reflect the November 3, 2010 1-for-3 reverse stock split. See accompanying notes to condensed consolidated financial statements. 4 UNIFI, INC. Condensed Consolidated Statements of Cash Flows (Unaudited) (Amounts in thousands) For the Nine-Months Ended March 27, March 28, Cash and cash equivalents at beginning of year $ $ Operating activities: Net income Adjustments to reconcile net income to net cash (used in) provided by operating activities: Earnings of unconsolidated affiliates, net of distributions ) ) Depreciation Amortization Stock-based compensation expense Deferred compensation expense Loss on asset sales Loss (gain) on extinguishment of debt ) Write down of long-lived assets — Restructuring charges — Deferred income tax ) ) Provision (benefit) for bad debts 86 ) Other Change in assets and liabilities, excluding effects of foreign currency adjustments ) ) Net cash (used in) provided by operating activities ) Investing activities: Capital expenditures ) ) Investment in unconsolidated affiliates ) ) Return of capital from unconsolidated affiliate — Change in restricted cash — Proceeds from sale of capital assets Proceeds from split dollar life insurance surrenders — Other — ) Net cash used in investing activities ) ) Financing activities: Payments of notes payable ) — Payments of other long-term debt ) ) Borrowings of other long-term debt — Proceeds from stock option exercises — Purchase and retirement of Company stock (2 ) ) Debt refinancing fees ) ) Other ) — Net cash used in financing activities ) ) Effect of exchange rate changes on cash and cash equivalents Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents at end of period $ $ See accompanying notes to condensed consolidated financial statements. 5 Notes to Condensed Consolidated Financial Statements 1. Basis of Presentation The Condensed Consolidated Balance Sheet of Unifi, Inc. together with its subsidiaries (the “Company”) at June 27, 2010 has been derived from the audited financial statements at that date but does not include all of the information and footnotes required by United States (“U.S.”) generally accepted accounting principles (“GAAP”) for complete financial statements.Except as noted with respect to the balance sheet at June 27, 2010, this information is unaudited and reflects all adjustments which are, in the opinion of management, necessary to present fairly the financial position at March 27, 2011, and the results of operations and cash flows for the periods ended March 27, 2011 and March 28, 2010.Such adjustments consisted of normal recurring items necessary for fair presentation in conformity with U.S. GAAP.Preparing financial statements requires management to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes.Actual results may differ from these estimates.Interim results are not necessarily indicative of results for a full year.The information included in this Quarterly Report on Form 10-Q should be read in conjunction with Management’s Discussion and Analysis of Financial Condition and Results of Operations and the financial statements and notes thereto included in the Company’s Annual Report on Form 10-K for the fiscal year ended June 27, 2010, as recast in its Current Report on Form 8-K filed January 7, 2011 to reflect the reverse stock split of the Company’s common stock at a reverse stock split ratio of 1-for-3, which became effective November 3, 2010. All share and per share computations have been retroactively adjusted for all periods presented to reflect the decrease in shares as a result of the reverse stock split. The significant accounting policies followed by the Company including a consolidation policy are presented on pages 67 to 73 of the Company’s Annual Report on Form 10-K for the fiscal year ended June 27, 2010, as recast as discussed above. 2. Inventories Inventories are comprised of the following (amounts in thousands): March 27, June 27, Raw materials and supplies $ $ Work in process Finished goods $ $ 3. Other Current Assets Other current assets are comprised of the following (amounts in thousands): March 27, June 27, Prepaid expenses: Insurance $ $ Value added tax Information technology services Other Deposits $ $ 6 Notes to Condensed Consolidated Financial Statements – (Continued) 4. Intangible Assets, Net Intangible assets subject to amortization consist of a customer list of $22.0 million and non-compete agreement of $4.0 million which were entered into in connection with an asset acquisition consummated in fiscal year 2007.The customer list is being amortized in a manner which reflects the expected economic benefit that will be received over its thirteen year life.The non-compete agreements are being amortized using the straight-line method over ten years, which is equal to the term of the agreement and its extensions.There are no residual values related to these intangible assets.Accumulated amortization at March 27, 2011 and June 27, 2010 for these intangible assets was $13.8million and $11.9million, respectively.These intangible assets relate to the polyester segment. The following table represents the expected intangible asset amortization for the next five fiscal years (amounts in thousands): Aggregate Amortization Expenses Customer list $ Non-compete agreements $ 5. Investments in Unconsolidated Affiliates The following table represents the Company’s investments in unconsolidated affiliates: Affiliate Name Date Acquired Locations Percent Ownership Parkdale America, LLC (“PAL”) Jun-97 North Carolina, South Carolina, Virginia, and Georgia 34% U.N.F. Industries, LLC (“UNF”) Sep-00 Migdal Ha – Emek, Israel 50% UNF America, LLC (“UNF America”) Oct-09 Ridgeway, Virginia 50% Repreve Renewables, LLC (“Repreve Renewables”) Apr-10 Soperton, Georgia 40% Summarized balance sheet information as of March 27, 2011 and June 27, 2010 and summarized income statement information for the quarters and year-to-date periods ended March 27, 2011 and March 28, 2010 of the combined unconsolidated equity affiliates are as follows (amounts in thousands): March 27, June 27, (Unaudited) (Unaudited) Current assets $ $ Non-current assets Current liabilities Non-current liabilities Shareholders’ equity and capital accounts 7 Notes to Condensed Consolidated Financial Statements – (Continued) For the Quarters Ended March 27, March 28, (Unaudited) (Unaudited) Net sales $ $ Gross profit Income from operations Net (loss) income ) For the Nine-Months Ended March 27, March 28, (Unaudited) (Unaudited) Net sales $ $ Gross profit Income from operations Net income The Company included in its equity in losses (earnings) of unconsolidated affiliates $1.2 million of additional losses for PAL related to PAL’s January 1, 2011 year end.The Company evaluated the effect of this adjustment on its current and prior quarter and determined the adjustment to be immaterial to both its balance sheets and statements of operations.Certain prior period amounts in the table above have been changed to reflect PAL’s final reported financial results. In June 2009, the Financial Accounting Standards Board (“FASB”) issued Codification No. 810-10, Consolidation of Variable Interest Entities (“ASC 810-10”), and issued Accounting Standards Update (“ASU”) No. 2009-17,Consolidations: Improvements to Financial Reporting by Enterprises Involved with Variable Interest Entities (“ASU 2009-17” which amends the ASC to include SFAS No. 167 “Amendments to FASB Interpretation No. 46(R)”.This amendment requires that an analysis be performed to determine whether a company has a controlling financial interest in a variable interest entity.This analysis identifies the primary beneficiary of a variable interest entity (“VIE”) as the enterprise that has the power to direct the activities of a VIE.The statement requires an ongoing assessment of whether a company is the primary beneficiary of a VIE when the holders of the entity, as a group, lose power, through voting or similar rights, to direct the actions that most significantly affect the entity's economic performance.ASC 810-10 and ASU 2009-17 are effective for annual reporting beginning after November 15, 2009. The Company adopted ASC 810-10 and ASU 2009-17 as of June 28, 2010 and the adoption of these ASUs did not have a material effect on the Company’s financial position or results of operations. 6. Other Non-current Assets Other non-current assets are comprised of the following (amounts in thousands): March 27, June 27, Cash surrender value of life insurance of former key employees $ $ Bond issue costs and debt refinancing fees Long-term deposits Other $ $ Bond issue costs and refinancing fees have been amortized on the straight-line method over the life of the corresponding debt. On June 30, 2010, the Company redeemed $15 million of the Company’s 11.5% senior secured notes due May 15, 2014 (the “2014 notes”) at a redemption price of 105.75% of the principal amount of the redeemed 2014 notes.This redemption was financed through a combination of internally generated cash and borrowings under the Company’s senior secured asset-based revolving credit facility entered into with Bank of America, N.A. (as both Administrative Agent and Lender thereunder) (as amended, “revolving credit facility”).As a result, the Company recorded a $1.1 million charge for the early extinguishment of debt in the quarter ended September 26, 2010 of which $0.8 million related to the premium paid for the bonds and $0.3 million related to the write off of related bond issue costs. 8 Notes to Condensed Consolidated Financial Statements – (Continued) On February 16, 2011, the Company redeemed an additional aggregate principal amount of $30 million of the 2014 notes at a redemption price of 105.75% of the principal amount of the redeemed 2014 notes in accordance with the indenture.As a result, the Company recorded a $2.2 million charge for the early extinguishment of debt in the March 2011 quarter of which $1.7 million related to the premium paid to redeem the bonds and $0.5 million related to the write off of related bond issuance costs. As of March 27, 2011 and June 27, 2010, accumulated amortization for bond issue costs and refinancing fees was $5.4million and $4.6 million, respectively. 7. Accrued Expenses Accrued expenses are comprised of the following (amounts in thousands): March 27, June 27, Payroll and fringe benefits $ $ Severance — Interest Utilities Retiree reserve Propertytaxes Other $ $ 8. Income Taxes The Company’s income tax provision for the quarter ended March 27, 2011 resulted in tax benefit at an effective rate of 4.0% compared to the quarter ended March 28, 2010 which resulted in tax expense at an effective rate of 71.5%.The Company’s income tax provision for the year-to-date period ended March 27, 2011 resulted in tax expense at an effective rate of 26.7% compared to the year-to-date period ended March 28, 2010 which resulted in tax expense at an effective rate of 51.8%. The difference between the Company’s income tax benefit and the U.S. statutory rate for the quarter ended March 27, 2011 and the difference between the Company’s income tax expense and the U.S. statutory rate for the year-to-date period ended March 27, 2011was primarily due to losses from one of its equity affiliates, increases in uncertain tax positions, and foreign operations taxed at rates lower than the U.S., which was partially offset by foreign dividends taxed in the U.S.The differences between the Company’s income tax expense and the U.S. statutory rate for the quarter and year-to-date period ended March 28, 2010 was primarily due to losses in the U.S. and other jurisdictions for which no tax benefit could be recognized while operating profit was generated in other taxable jurisdictions. During the third quarter ended March 27, 2011 the Company changed its indefinite reinvestment assertion related to a portion of the earnings and profits held by Unifi do Brasil, Ltda. (“UDB”).The Company plans to eventually repatriate approximately $16 million of earnings and profits currently held by UDB.Therefore the Company has established a deferred tax liability, net of estimated foreign tax credit, of approximately $2.3 million related to the additional income tax that would be due as a result of the current plan to repatriate in future periods. During the quarter ended March 27, 2011, the Company identified additional uncertain tax positions of $0.4 million and also accrued interest and penalties related to uncertain tax positions of $0.3 million.The Company did not accrue any interest or penalties related to uncertain tax positions during the quarter or year-to-date period ending March 28, 2010. 9 Notes to Condensed Consolidated Financial Statements – (Continued) Deferred income taxes have been provided for the temporary differences between financial statement carrying amounts and the tax basis of existing assets and liabilities.In assessing the realization of deferred tax assets, management considers whether it is more likely than not that some portion or all of the deferred tax assets will be realized. The ultimate realization of deferred tax assets is dependent upon the generation of taxable income during the periods in which those temporary differences reverse. Management considers the scheduled reversal of taxable temporary differences, taxable income in carryback periods, projected future taxable income and tax planning strategies in making this assessment. The Company currently has a full valuation allowance against its net deferred tax assets in the U.S. and certain foreign subsidiaries due to negative evidence concerning the realization of those deferred tax assets in recent years. As results of operations improve, the Company continues to evaluate both positive and negative evidence to determine whether and when the valuation allowance, or a portion thereof, should be released. A release of the valuation allowance could have a material effect on earnings in the period of release. The Company is subject to income tax examinations for U.S. federal income taxes for fiscal years 2004 through 2010, for non-U.S. income taxes for tax years 2001 through 2010, and for state and local income taxes for fiscal years 2001 through 2010. 9. Shareholders’ Equity On October 27, 2010, the shareholders of the Company approved a reverse stock split of the Company’s common stock (the “reverse stock split”) at a reverse stock split ratio of 1-for-3.The reverse stock split became effective November 3, 2010 pursuant to a Certificate of Amendment to the Company’s Restated Certificate of Incorporation filed with the Secretary of State of New York.The Company had 20,059,544 shares of common stock issued and outstanding immediately following the completion of the reverse stock split. The Company is authorized in its Restated Certificate of Incorporation to issue up to a total of 500,000,000 shares of common stock at a $.10 par value per share which was unchanged by the amendment.The reverse stock split did not affect the registration of the common stock under the Securities Exchange Act of 1934, as amended or the listing of the common stock on the New York Stock Exchange under the symbol “UFI”, although the post-split shares are considered a new listing with a new CUSIP number.In the Condensed Consolidated Balance Sheets, the line item shareholders’ equity has been retroactively adjusted to reflect the reverse stock split for all periods presented by reducing the line item common stock and increasing the line item capital in excess of par value, with no change to shareholders’ equity in the aggregate. On November 25, 2009, the Company agreed to purchase 628,333 shares (adjusted for the November 2010 reverse stock split) of its common stock at a purchase price of $7.95 per share from Invemed Catalyst Fund, L.P. (based on an approximate 10% discount to the closing price of the common stock on November 24, 2009). The purchase of the shares pursuant to the transaction was not pursuant to the Company’s stock repurchase plan. The transaction closed on November 30, 2009 at a total purchase price of $5 million. 10 Notes to Condensed Consolidated Financial Statements – (Continued) 10. Income (Loss) Per Common Share The following table sets forth the reconciliation of basic and diluted per share computations (amounts in thousands, except per share data).All share and per share computations have been retroactively adjusted for all periods presented to reflect the reverse stock split. For the Quarters Ended For the Nine-Months Ended March 27, March 28, March 27, March 28, Determination of shares: Weighted average common shares outstanding Assumed conversion of dilutive stock options and restricted stock awards — Diluted weighted average common shares outstanding Income (loss) per common share – basic $ ) $ $ $ Income (loss) per common share – diluted $ ) $ $ $ For the quarter ended March 27, 2011, no options or restricted stock awards were included in the computation of diluted loss per share because the Company reported a net loss.The following table represents the number of stock options to purchase shares of common stock which were not included in the calculation of diluted earnings per share because they were anti-dilutive (amounts in thousands): For the Quarters Ended For the Nine-Months Ended March 27, March 28, March 27, March 28, Stock options Restricted stock units 25 — — — Total 11. Comprehensive (Loss) Income The following is the Company’s comprehensive (loss) income for the quarters and year-to-date periods ending March 27, 2011 and March 28, 2010, respectively (amounts in thousands): For the Quarters Ended For the Nine-Months Ended March 27, March 28, March 27, March 28, Net (loss) income $ ) $ $ $ Translation adjustments ) OCI – unconsolidated affiliate — — Loss on hedging contracts ) — ) — Comprehensive (loss) income $ ) $ ) $ $ Other comprehensive income associated with an unconsolidated affiliate, PAL, has historically been immaterial to the Company and therefore the Company did not record its share of PAL’s other comprehensive income in its balance sheet in previous periods.Due to a significant increase in cotton prices and the large percentage of future cotton purchases that PAL has hedged in order to ensure availability of supply and protect the gross margin of its fixed-price yarn sales, PAL’s other comprehensive income has increased considerably. 11 Notes to Condensed Consolidated Financial Statements – (Continued) During the quarter ended March 27, 2011, the Company changed its indefinite reinvestment assertion related to a portion of the earnings and profits held by UDB.Accordingly, the Company has established an income tax liability, net of estimated foreign tax credit in the amount of $0.4 million, on a portion of its currency translation adjustments.During the quarter ended March 27, 2011, the Company provided a deferred tax liability of $3.1 million on the other comprehensive income from unconsolidated affiliate.As discussed in “Footnote 8 - Income Taxes”, the Company currently has a full valuation allowance against its net deferred tax assets in the U.S. and certain foreign subsidiaries. 12. Segment Disclosures The following is the Company’s segment information for the quarters ended March 27, 2011 and March 28, 2010 (amounts in thousands): Polyester Nylon Total Quarter ended March 27, 2011: Net sales to external customers $ $ $ Depreciation and amortization Segment operating profit Quarter ended March 28, 2010: Net sales to external customers $ $ $ Depreciation and amortization Segment operating profit The following table provides reconciliations from segment data to consolidated reporting data (amounts in thousands): For the Quarters Ended March 27, March 28, Depreciation and amortization: Depreciation and amortization of specific reportable segment assets $ $ Depreciation included in other operating (income) expense, net 6 34 Amortization included in interest expense, net Consolidated depreciation and amortization $ $ Reconciliation of segment operating income to (loss) income from operations before income taxes: Reportable segments operating income $ $ Provision (benefit) for bad debts 41 ) Other operating expense (income), net ) Interest expense, net Other non-operating expenses 78 — Loss on extinguishment of debt — Equity in losses (earnings) of unconsolidated affiliates ) (Loss) income from operations before income taxes $ ) $ 12 Notes to Condensed Consolidated Financial Statements – (Continued) The following is the Company’s segment information for the nine-month periods ended March 27, 2011 and March 28, 2010 (amounts in thousands): Polyester Nylon Total Nine-Months ended March 27, 2011: Net sales to external customers $ $ $ Depreciation and amortization Segment operating profit Nine-Months ended March 28, 2010: Net sales to external customers $ $ $ Depreciation and amortization Segment operating profit The following table provides reconciliations from segment data to consolidated reporting data (amounts in thousands): For the Nine-Months Ended March 27, March 28, Depreciation and amortization: Depreciation and amortization of specific reportable segment assets $ $ Depreciation included in other operating (income) expense, net 14 Amortization included in interest expense, net Consolidated depreciation and amortization $ $ Reconciliation of segment operating income to income from operations before income taxes: Reportable segments operating income $ $ Provision (benefit) for bad debts 86 ) Other operating expense (income), net ) Interest expense, net Other non-operating expenses — Loss (gain) on extinguishment of debt ) Equity in earnings of unconsolidated affiliates ) ) Income from operations before income taxes $ $ For purposes of segment reporting, segment operating profit represents segment net sales less cost of sales, segment restructuring charges, segment impairments of long-lived assets, and allocated selling, general and administrative (“SG&A”) expenses.Certain non-segment manufacturing and unallocated SG&A costs are allocated to the operating segments based on activity drivers relevant to the respective costs.This allocation methodology is updated as part of the annual budgeting process. Restructuring charges in fiscal year 2011 include the cost of dismantling and relocating polyester machinery to UCA and the reinstallation of previously dismantled polyester texturing machines in Yadkinville, North Carolina. The primary differences between the segmented financial information of the operating segments, as reported to management and the Company’s consolidated reporting relate to the provision (benefit) for bad debts, net other operating expense (income), net interest expense, other non-operating expenses, and equity in (earnings) losses of unconsolidated affiliates and related impairments. 13 Notes to Condensed Consolidated Financial Statements – (Continued) 13. Stock-Based Compensation During the first quarter of fiscal year 2010, the Compensation Committee of the Board of Directors (“Board”) authorized the issuance of 566,659 stock options from the 2008 Unifi, Inc. Long-Term Incentive Plan (“2008 Long-Term Incentive Plan”) to certain key employees and certain members of the Board.The stock options vest ratably over a three year period and have ten year contractual terms.The Company used the Black-Scholes model to estimate the weighted-average grant date fair value of $3.34 per share. During the second quarter of fiscal year 2011, the Board authorized the issuance of an aggregate of 25,200 restricted stock units (“RSUs”) under the 2008 Long-Term Incentive Plan to the Company’s non-employee directors.The RSUs are subject to a vesting restriction and convey no rights of ownership in shares of Company stock until such RSUs have vested and been distributed to the grantee in the form of Company stock.The RSUs will become fully vested on November 27, 2011, provided the grantee remains in continuous service as a member of the Board from the grant date until the vesting date. If prior to the vesting date, the grantee dies or has a separation from service as a result of disability, the grantee’s RSUs will become fully vested. The vested RSUs will be converted into an equivalent number of shares of Company common stock and distributed to the grantee following the grantee’s termination of services as a member of the Board.The Company estimated the grant-date fair value of the award to be $13.89 per RSU. The Company incurred $0.2 million and $0.6 million in the third quarter of fiscal years 2011 and 2010 respectively, and $0.6 million and $1.8 million for the year-to-date periods respectively, in stock-based compensation expense which was recorded as SG&A expense with the offset to capital in excess of par value. The Company issued 5,443 and 14,331 shares of common stock during the third quarter and year-to-date periods of fiscal year 2011 respectively, as a result of the exercise of stock options.There were no stock options exercised during the third quarter or the year-to-date periods of fiscal year 2010. All share and per share amounts have been retroactively adjusted for all periods presented to reflect the decrease in shares as a result of the reverse stock split which became effective November 3, 2010. 14. Other Operating Expense (Income), Net The following table summarizes the Company’s other operating expense (income), net (amounts in thousands): For the Quarters Ended For the Nine-Months Ended March 27, 2011 March 28, 2010 March 27, 2011 March 28, 2010 Loss on sale or disposal of PP&E $ Currency (gains) losses ) 61 ) Gain from sale of nitrogen credits — ) — ) Other, net ) Other operating expense (income), net $ $ ) $ $ ) 14 Notes to Condensed Consolidated Financial Statements – (Continued) 15. Derivatives Financial Instruments and Fair Value Measurements The Company conducts a portion of its business in various foreign currencies.As a result, it is subject to the transaction exposure that arises from foreign exchange rate movements between the dates that foreign currency transactions are recorded and the dates they are consummated.The Company utilizes some natural hedging to mitigate these transaction exposures. The Company also enters into foreign currency forward contracts for the purchase and sale of European, North American and Brazilian currencies to use as economic hedges against balance sheet and income statement currency exposures.These forward contracts are principally entered into for the purchase of inventory and equipment and the sale of Company products into export markets.Counter-parties for these instruments are major financial institutions.The Company accounts for foreign currency forward contracts at fair value. Changes in the fair value of these contracts are recorded in the line item other operating expense (income), net in the Condensed Consolidated Statements of Operations. Foreign currency forward contracts are used as economic hedges for the exposure for sales in foreign currencies based on specific sales made to customers. Generally, approximately 60% to 75% of the sales value of these orders is covered by forward contracts. Maturity dates of the forward contracts are intended to match anticipated receivable collections. The Company marks the forward contracts to market at month end and any realized and unrealized gains or losses are recorded as other operating expense (income). The Company also enters currency forward contracts for committed machinery and inventory purchases.Generally up to 5% of inventory purchases made by the Company’s Brazilian subsidiary are covered by forward contracts although 100% of the cost may be covered by individual contracts in certain instances.As of March 27, 2011, the latest maturity date for all outstanding sales and purchase foreign currency forward contracts is June 2011. The Company also, on occasion, enters into derivative instruments that it designates as a hedge, for a forecasted transaction, of the variability of cash flows to be received (“cash flow hedge”).The Company utilizes derivative financial instruments to hedge its exposure to changes in interest rates.All derivatives financial instruments are recorded on the balance sheet at their respective fair value.The Company does not use financial instruments or derivatives for any trading or other speculative purposes. During the third quarter of fiscal year 2011, the Company adopted a strategy to utilize a combination of internally generated cash and borrowings on its revolving credit facility to repurchase and retire portions of its 11.5% 2014 notes.The Company’s policy to mitigate its exposure to the interest rate risk associated with the variable London Interbank Offered Rate (“LIBOR”) rate borrowings on its revolving credit facility while benefiting from a reduced fixed rate on its 2014 notes was effected through its entering a 27-month interest rate swap on the first $25 million of revolving credit facility borrowings as further discussed below. On February 15, 2011, the Company entered into a 27-month, $25 million interest rate swap with Bank of America, N.A. to provide a hedge against the variability of cash flows (monthly interest expense payments) on the first $25 million of LIBOR-based variable rate borrowings under the Company’s revolving credit facility due to fluctuations in the LIBOR benchmark interest rate.The Company intends to maintain at least $25 million of LIBOR-based variable rate borrowings in place for the duration of the interest rate swap.The interest rate swap allows the Company to pay a fixed interest rate of 1.39% on such borrowings.The Company designated the swap as a cash flow hedge and formally documented all aspects of the relationship between the hedging instrument (the interest rate swap) and the item being hedged (the LIBOR-based variable rate borrowings).The Company assesses, both at the inception of the hedge and on an ongoing basis, whether derivatives designated as hedging instruments are highly effective in offsetting the changes in the cash flow of the hedge items.If it is determined that a derivative is not highly effective as a hedge or ceases to be highly effective, the Company will discontinue hedge accounting prospectively. At inception and through the end of the March 2011 quarter, the interest rate swap was determined to be highly effective and the change in its fair value was reported on the balance sheet.For the quarter ended March 27, 2011, the Company recognized other comprehensive loss of $0.3 million based on the change in fair value of the interest rate swap; no hedge ineffectiveness was recognized in interest income or interest expense over the same period.The Company expects the interest rate swap to continue to be highly effective through its termination date and have no impact on future period earnings. 15 Notes to Condensed Consolidated Financial Statements – (Continued) Assets and Liabilities Measured at Fair Value on a Recurring Basis The Company has adopted the guidance issued by the Financial Accounting Standards Board (“FASB”) which established a framework for measuring and disclosing fair value measurements related to financial and non-financial assets. There is a common definition of fair value used and a hierarchy for fair value measurements based on the type of inputs that are used to value the assets or liabilities at fair value. The levels of the fair value hierarchy are: ● Level 1 inputs are quoted prices (unadjusted) in active markets for identical assets or liabilities that the reporting entity has the ability to access at the measurement date, ● Level 2 inputs are inputs other than quoted prices included within Level 1 that are observable for the asset or liability, either directly or indirectly, or ● Level 3 inputs are unobservable inputs for the asset or liability. Unobservable inputs shall be used to measure fair value to the extent that observable inputs are not available, thereby allowing for situations in which there is little, if any, market activity for the asset or liability at the measurement date. The fair value of the Company’s derivative instruments as of March 27, 2011 and June 27, 2010 were as follows (amounts in thousands): March 27, June 27, Level 2 Level 2 Derivatives designated as cash flow hedges: Interest rate swap (loss) $ ) $
